Case: 17-50767      Document: 00514738203        Page: 1     Date Filed: 11/27/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 17-50767                     United States Court of Appeals

                                 Conference Calendar
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 27, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

OSCAR ARDIEL MENDOZA MARTINEZ, Also Known as Oscar Mendoza,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 3:17-CR-668-2




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Oscar Mendoza Martinez has moved



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-50767    Document: 00514738203     Page: 2   Date Filed: 11/27/2018


                                 No. 17-50767

for leave to withdraw and has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Mendoza Martinez has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation, on direct review, of Mendoza
Martinez’s claims of ineffective assistance of counsel, without prejudice to any
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record, and
Mendoza Martinez’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2